DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Amendment filed on 02/17/2021.
Status of the Claims:
Claim(s) 1-3, 6, 8, 10 and 18-20 has/have been amended.
Claim(s) 21-26 has/have been newly added.
Claim(s) 1-26 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 02/17/2021, along with interview held 02/10/2021 with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

	
	Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, an apparatus comprising: 

receive programming data; 
determine, based on the programming data, at least one of: 
an integration period in which the charge storage unit accumulates charge received from the photodiode, or a number of times of sampling the charge received from the photodiode by the quantizer; 
enable the photodiode to accumulate residual charge, and to transmit overflow charge to the charge storage unit after the photodiode saturates; 
control the charge storage unit to accumulate at least a part of the overflow charge received from the photodiode within the integration period; and 
control the quantizer to: 
sample the at least a part of the overflow charge or the residual charge for the number of times to obtain the number of samples, and quantize the number of samples to generate a number of quantization results.

Regarding claim(s) 2-17 and 21-26, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 18, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a method comprising: 
receiving programming data; 
determining, based on the programming data, at least one of: 

enabling the photodiode to accumulate residual charge, and to transmit overflow charge to the charge storage unit after the photodiode saturates; controlling the charge storage unit to accumulate at least a part of the overflow charge received from the photodiode within the integration period; 
controlling a quantizer to sample the at least a part of the overflow charge or the residual charge for the number of times to obtain the number of samples; and 
controlling the quantizer to quantize the number of samples to generate [[the]] a number of quantization results.

	Regarding claim(s) 19-20, claim(s) depend from independent claim 18 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698